Citation Nr: 0419942	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, rated as 20 percent disabling from July 9, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1963 to 
July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of 
entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth on the first page.  


FINDING OF FACT

The veteran's diabetes mellitus requires insulin and a 
restricted diet, but no regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119 
(Diagnostic Code 7913) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran contends that his doctor's prescription of 
physical exercise for at least one hour per day constitutes 
"regulation of activity", which, together with the 
requirement that he take insulin and maintain a restricted 
diet, fulfills the requirements for an evaluation of 40 
percent.  Diagnostic Code 7913.  

Of record are treatment records from the Meskwaki Clinic and 
the Tama Medical Clinic, both in Tama, Iowa.  In a treatment 
note dated in February 2001, J.W., M.D., noted that the 
veteran is to "watch his diet [and] exercise more."  Also 
of record are two similar letters from Dr. J.W., addressed 
"To Whom it May Concern."  In a letter dated in May 2002, 
Dr. J.W. states that the veteran follows his diet and 
exercises at least an hour a day.  In a letter dated in June 
2002, Dr. J.W. states that the veteran "has been prescribed 
to take diet, insulin and activity for his ongoing diabetic 
problems."  

A June 2002 VA examination report shows that the veteran has 
never been hospitalized for his diabetes, and he has not had 
problems with hypoglycemia.  He has not had any visual 
symptoms.  His diabetic symptoms included some numbness and 
tingling in his feet.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is rated under Diagnostic Code 7913 for diabetes 
mellitus.  38 C.F.R. § 4.119.  Under Diagnostic Code 7913, a 
rating of 20 percent is for application when the veteran's 
diabetes requires insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A rating of 40 
percent is for application when the veteran's diabetes 
requires insulin, restricted diet, and regulation of 
activities.  As noted above, the veteran contends that his 
doctor's prescription for exercise constitutes "regulation 
of activities," which, together with the requirement that he 
take insulin and maintain a restricted diet, fulfills the 
requirements for an evaluation of 40 percent.

The Board notes that the term "regulation of activities" is 
defined in the regulations.  The first paragraph of 
Diagnostic Code 7913 indicates that "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  Contrary to the veteran's 
contention, his doctor has not regulated his activities 
within the defined meaning of that term.  Rather than 
prescribing the avoidance of strenuous occupational and 
recreational activities, the veteran's doctor has, in fact, 
prescribed more activity.  In his treatment note dated in 
February 2001, Dr. J.W. encouraged the veteran to "exercise 
more."  In his letter dated in May 2002, Dr. J.W. noted 
nothing about avoidance of strenuous occupational and 
recreational activities, but simply noted that the veteran 
exercises at least one hour per day.  Similarly, in his 
letter dated in June 2002, Dr. J.W. noted that he had 
prescribed activity, but says nothing that suggests the need 
to avoid strenuous occupational and recreational activities.  
In short, it appears clear that Dr. J.W. has been encouraging 
and prescribing physical exercise, not calling for avoidance 
of strenuous occupational and recreational activities.  
Accordingly, the criteria for an evaluation of 40 percent for 
the veteran's diabetes mellitus have not been met, and a 
higher evaluation therefore is not warranted.  It should also 
be pointed out that criteria for even higher ratings refer to 
problems such as episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or twice a month visits 
to a care provider, but the record does not suggest that the 
veteran has experienced any such problems.  Diagnostic Code 
7913.  In fact, the June 2002 VA examination report indicates 
that the veteran has not had such difficulties; his symptoms 
include only numbness and tingling in his feet.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim for a higher initial 
evaluation, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2002, shortly after receipt of the veteran's initial claim of 
service connection, and three months prior to the RO's award 
of service connection.  The February 2002 notification to the 
veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  Given that the veteran filed a notice of 
disagreement with the initial rating assigned at the same 
time service connection was awarded, further notice on the 
rating question is not required.  VAOPGCPREC 08-2003.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs) and all 
of the available medical evidence described by the veteran.  
The veteran was also afforded a VA medical examination, and 
records identified by the veteran were obtained.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to a higher evaluation for diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



